 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Kyle Wemmer
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-154 DAD
12                                 Plaintiff,            STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE; AND
13   v.                                                  ORDER
14   KYLE WEMMER,                                        DATE: January 13, 2020
                                                         TIME: 1:00 p.m.
15                                 Defendants.           JUDGE: Hon. Barbara A. McAuliffe
16

17
                                                 STIPULATION
18
            COMES NOW, Defendant, Kyle Wemmer, by and through his attorney of record, Monica L.
19
20 Bermudez, and The United States of America, by and through its counsel of record, Melanie Alsworth,

21 hereby stipulate as follows:

22          1.      By previous order, this matter was set for status on November 12, 2019 at 1:00 p.m.
23
            2.      By this stipulation, defendants now move to continue the status conference until
24
     January 13, 2020 at 1:00 p.m. before the Honorable Barbara A. McAuliffe, and to exclude time
25
     between the date of this stipulation and January 13, 2020 under 18 U.S.C. §§ 3161(h)(7)(A) and
26
     3161(h)(7)(B)(i), (ii) and (iv). The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
            a.      Counsel for defendant has received a voluminous amount of discovery to date from
 1
     the United States Attorney’s Office. Defense Counsel needs additional time to review this discovery
 2

 3 and any additional discovery that may be forthcoming. Furthermore, there is additional investigation

 4 that must be conducted by Defense Counsel based on the review of the requested discovery. Both

 5 Defense Counsel desire additional time to obtain and review further discovery in this matter and

 6
     conduct appropriate investigations.
 7
            b.      Counsel for defendants believes that failure to grant the above-requested continuance
 8
     would deny them the reasonable time necessary for effective preparation, taking into account the
 9

10 exercise of due diligence.

11          d.      The government does not object to, and agrees with, the requested continuance.

12          e.      Based on the above-stated findings, the ends of justice served by continuing the case
13 as requested outweigh the interest of the public and the defendant in a trial within the original date

14
     prescribed by the Speedy Trial Act.
15
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
16
     seq., within which trial must commence, the time period of the date of this stipulation to January 13,
17

18 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

19 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the
20 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

21
     interest of the public and the defendants in a speedy trial.
22
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
23
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
24
     a trial must commence.
25
26          IT IS SO STIPULATED.

27
     DATED: November 4, 2019
28
                                                         2
29

30
 1                                        /s/ Monica L. Bermudez
                                          MONICA L. BERMUDEZ
 2                                        Counsel for Defendant
                                          KYLE WEMMER
 3

 4 DATED: November 4, 2019

 5
                                          /s/Melanie Alsworth
 6                                        MELANIE ALSWORTH
                                          Assistant United States Attorney
 7

 8
 9
                                                 ORDER
10

11          IT IS SO ORDERED that the 1st Status Conference is continued from November 12, 2019 to

12 January 13, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded

13 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results from a

14 continuance granted by the Court at defendants’ request on the basis of the Court’s finding that the

15 ends of justice served by taking such action outweigh the best interest of the public and the

16 defendant in a speedy trial.

17 IT IS SO ORDERED.

18
        Dated:     November 4, 2019                          /s/ Barbara   A. McAuliffe            _
19                                                    UNITED STATES MAGISTRATE JUDGE
20

21                                                    w
22

23

24

25
26

27

28
                                                       3
29

30
